Citation Nr: 1810312	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disability, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).  

A Board hearing was conducted in October 2010, and a transcript of the hearing has been associated with the record.  When the Veterans Law Judge who conducted that hearing retired, the Veteran was offered an opportunity to appear before another Veterans Law Judge.  However, in June 2016 correspondence, the Veteran stated that he did not desire another hearing. 

The case was previously before the Board and remanded in March 2011, May 2013, March 2014 and November 2016 for further development.  

In November 2016, the Board also remanded the issue of entitlement to an initial compensable rating for allergic rhinitis and resolved sinusitis for issuance of a statement of the case (SOC).  In January 2018, the agency of original jurisdiction (AOJ) issued a SOC; however, to date, the Veteran has not yet submitted a substantive appeal.  As such, this issue is not currently before the Board.

That same month, the Veteran's representative indicated that there was an outstanding request by the Veteran for a Board hearing.  However, as discussed above, the Veteran has indicated that he does not want another hearing and review of the record does not show such request.  Moreover, the following month, the Veteran's representative submitted a brief with respect to the Veteran's case.  As such, the Board finds that the Veteran has not requested another Board hearing and the initial submission by the Veteran's representative was in error.  

Moreover, in February 2016, the Veteran's representative waived AOJ consideration of all additional evidence added to the electronic record.  As such, the Board may consider this evidence. 
FINDING OF FACT

A sleep disability, to include sleep apnea, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disability, to include sleep apnea, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the instant case, active service treatment records were not available for review. There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85.  In its May 2013 Remand, the Board noted that the RO attempted to locate the Veteran's service treatment records at each of the locations identified in its March 2011 remand, using his given name, [redacted], and his current name, [redacted], with little success.  In March 2012, the RO prepared a Formal Finding of Unavailability of Records (a Formal Finding on the Unavailability of Records was also submitted in September 2007), which states that Osan Air Base and McGuire Air Base reported that they do not have the records sought.  In May 2012, the National Personnel Records Center (NPRC) certified that they did not have any of the Veteran's service treatment records.  In August 2012, the Air Reserve Personnel Center only reported locating (and produced) limited personnel records.  In addition, Clark Air Base no longer has such records since it was transferred to the Philippine government in 1991.  Consequently, the Board previously found that additional efforts to locate the service treatment records would be futile.  Accordingly, the Board finds that the RO has met its heightened duty to assist in the instant case.  

Analysis

The Veteran is seeking service connection for a sleep disorder, including sleep apnea.  He contends that while stationed at Clark Air Force Base in the Philippines, Mount Pinatubo erupted (which is confirmed in the Veteran's October 1991 promotion recommendation; see Service Personnel Records), and that he was responsible for cleaning up volcanic ash, which caused him to have sinus and upper respiratory infections.  He also began having trouble sleeping during this time.  An October 2007 statement from a fellow service member, who was also stationed at Clark AFB and responsible for cleaning up volcanic ash, corroborates that the Veteran performed such duties and had trouble breathing and coughing soon after the eruption and during the cleanup, and sought treatment related thereto.  At the Board hearing, the Veteran also indicated that he could be experiencing difficulty sleeping due to psychiatric symptoms.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as a sleep disability, to include sleep apnea, is not a disease enumerated under at 38 C.F.R. § 3.309(a), service connection may not be established based on continuity of symptomatology and a medical nexus is required.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran's service treatment records are unavailable for review.  Post-service, the first medical evidence of any sleep problems was dated in September 2002 when the Veteran complained of insomnia for approximately one month.  The provisional diagnosis was insomnia.  Another clinical record approximately 10 days later showed complaints of trouble sleeping and it appears that the provisional diagnosis also included depression.  

In a November 2006 statement, the Veteran indicated that he was unable to sleep due to severe neck pain.  In support of his claim, in 2007, he submitted statements from relatives and fellow service members who witnessed the Veteran having respiratory issues during service and following his discharge from service.   An August 2007 statement from the Veteran indicating that he experienced respiratory issues and sleep problems since service was also signed by a medical doctor.  However, the doctor did not offer an etiological opinion with rationale.

Importantly, a June 2013 VA mental disorder examination indicated that the Veteran's depression first surfaced while he was in the military as sleep disturbances.  The current symptoms of insomnia and depression originated while he was on active duty.  The examiner noted that in-service injuries have caused insomnia and symptoms of depression, and listed chronic sleep impairment as a symptom of the depression diagnosis.  The examiner further opined that it is as least as likely as not that this depression was related to the Veteran's service.

The Veteran underwent a sleep study at the VA in October 2015.  The assessment was mild obstructive sleep apnea.    

The Veteran was afforded a VA examination in October 2015 in order to determine the nature and etiology of his sleep apnea.  The October 2015 VA examiner specifically stated that there is little information in the service treatment records regarding sleep problems and that sleep issues are noted in 2002, years after service.  He also noted that the Veteran's wife's letter does not specifically indicate the onset of sleep apnea.  He opined that, based on the evidence, he would be speculating as to whether the Veteran's currently diagnosed sleep apnea is related to his service more than 15 years prior.  

However, as the Veteran had consistently stated that his respiratory and sleep problems began in service, the Board previously found that the opinion was  inadequate and remanded for an addendum medical opinion must be obtained to address the Veteran's lay statements.

The record also includes a September 2016 VA mental disorder examination, which shows that the Veteran suffered from chronic sleep impairment associated with his diagnosed acquired psychiatric disorder.  

An addendum opinion was done in May 2017.  The electronic record was reviewed.  The examiner outlined the relevant evidence of record and noted that there were no service treatment records to review.  The examiner found that the Veteran's diagnosed sleep apnea was less likely as not had its clinical onset during service or is related to any in-service disease, events or injury to include inhaling volcanic ash following the 1991 eruption of Mt. Pinatubo.  The examiner rationalized that there were not service treatment records to confirm whether the Veteran was evaluated for or complained of complaints suggesting a primary sleep disorder suggestive of sleep apnea in service.  The Veteran was diagnosed with sleep apnea 17 years after service and advancing age is a risk factor for the development of sleep apnea.  Medical literature review using Up-to-date does not find a causal link between inhalation of volcanic ash and sleep apnea.  

After considering the totality of the evidence of record, the Board finds that service connection for a sleep disability, to include sleep apnea, is not warranted.  Initially, the Board observes that prior to his diagnosis of sleep apnea, the medical evidence shows that the Veteran's sleep symptoms were found to be part and parcel of his service-connected adjustment disorder with mixed anxiety and depressed mood.  In this regard, the initial clinical records documenting insomnia in September 2002 appear to attribute such symptom to depression.  Moreover, the July 2013 medical examiner listed chronic sleep impairment as a symptom of the Veteran's depression.  He also stated that the current symptoms of insomnia and depression originated while he was on active duty.  The September 2016 VA mental disorder examination also showed that the Veteran suffered from chronic sleep impairment associated with his diagnosed acquired psychiatric disorder.  The medical evidence is silent with respect to any diagnosis of a separate sleep disability until the October 2015 diagnosis of sleep apnea.  

In turn, the Veteran's sleep symptoms prior to the diagnosis of sleep apnea were already contemplated in his 50 percent disability rating for his service-connected psychiatric disability.  In fact, the rating criteria for mental disorders contemplate chronic sleep impairment.  See 38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  Therefore, to assign an additional rating based on the same sleep symptomatology would be tantamount to pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

Moreover, with respect to his subsequently diagnosed sleep apnea, the May 2017 VA opinion clearly found that it was not related to his service and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  Again, the Veteran was not diagnosed with this disorder until approximately October 2015, 17 years after his discharge from service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Importantly, although the Veteran has reported sleep disturbances since service, service connection may not be awarded based on pertinent symptomatology alone and a medical nexus is required.  See Walker, cited above.  Again, while documenting sleep disturbances, the medical evidence prior to the diagnosis of sleep apnea shows that these disturbances were attributed to his psychiatric disorder.

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran, his family and fellow service members are competent to report symptoms in service, as well as pertinent symptomatology since service.  However, they are not competent to directly link any current sleep disability to service as medical expertise is required.  Likewise, although the Veteran has credibly reported continuing sleep impairment, he is not competent to determine whether his ongoing sleep problems were attributed to a separate and apart sleep disability or his service-connected psychiatric disorder.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, his family and fellow service members are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Thus, the lay evidence is outweighed by the medical evidence of record.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a sleep disability, to include sleep apnea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a sleep disability, to include sleep apnea, is denied.	





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


